Name: Commission Regulation (EEC) No 385/82 of 19 February 1982 correcting Regulation (EEC) No 376/82 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 82 Official Journal of the European Communities No L 48/25 COMMISSION REGULATION (EEC) No 385/82 of 19 February 1982 correcting Regulation (EEC) No 376/82 fixing die export refunds on malt HAS ADOPTED THIS REGULATION : Article 1 The amounts '58-22 , '69-01 ' and '66-50' appearing in the Annex to Regulation (EEC) No 376/82 under subheadings 11.07 A I b), 11.07 A II b) and 11.07 B of the Common Customs Tariff are replaced by '66-50', '58-22' and '69-01 ' respectively. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/81 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EEC) No 376/82 of 18 February 1982 (3) ; whereas a check has revealed that as the result of an obvious error the Annex to that Regu ­ lation does not correspond to that submitted for the opinion of the management committee ; whereas it is therefore necessary to amend the Regulation in ques ­ tion, Article 2 This Regulation shall enter into force on 20 February 1982. It shall apply with effect from 19 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 382, 31 . 12. 1981 , p . 37. 0 OJ No L 47, 19 . 2. 1982, p . 25.